Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 and 5/27/2020 was filed and consideration.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC 101 – Claim Rejection
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all 
Claims 10-16 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

35 USC 102 – Claim Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over NODA et al (US 2013/0243331).
Claim 1, similarly claim 9 and 10:
NODA et al (US 2013/0243331) teaches subject matter:
inputting continuous video frames comprising a rotation target (figure 16 teaches object/target in rotation; starting 0057 teaches image series taken with a video camera; figure 19 and starting 0320 teaches rotation motion of the object to detecting vector/direction)
establishing a background model according to a first frame image in the video frames (figure 3 teaches generation of foreground and background model; figure 13 and starting 0168 teaches background model #1/first frame);
performing a foreground detection on each video frame other than the first frame by using the background model, and determining a rotation axis center of the rotation target (figure 26 and starting 0415 teaches background model and motion model);
obtaining a distribution of optical flow points within a preset area of the rotation axis center (starting 0005 teaches motion of object with optical flow is extracted; figure 17 and starting 0301 teaches optical flow points with the rotation around center-of-gravity/rotation axis; figure 14 and starting 0223 teaches the block around the object/target, view as preset area); and
determining a rotation direction of the rotation target according to the distribution of the optical flow points within the preset area (figure 16 teaches the rotation direction; above teaches optical flow and preset area).
Regarding claim 9 is addressed by paragraph 0522 teaches stored on recorded medium 11. 
Regarding claim 10 is address by paragraph 0524 teaches CPU and paragraph 0530 teaches devices/systems.

wherein the performing the foreground detection on each video frame other than the first frame by using the background model, and determining the rotation axis center of the rotation target comprises:
storing a sample set for each background point in the first frame image by the background model, so as to generate a background sample set (figure 3 and starting 0079 teaches a background model set where foreground model is superimposed on);
locating foreground points in each video frame other than the first frame according to the background sample set (figure 3 and starting 0079 teaches foreground video model u1 and u2 are view as foreground points);
performing a statistical analysis on the foreground points in each video frame other than the first frame and determining a foreground image area of the rotation target (starting 0056 teaches using probability model to estimate image observation series; aboe teaches frames, foreground model and rotation target/object L); and
taking a center point of the foreground image area as the rotation axis center of the rotation target (figure 17 teaches foreground image/object rotating axis center around center-of-gravity).
Regarding claim 11 is addressed paragraph 0522 teaches stored on recorded medium 11. 



35 USC 103 – Claim Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NODA et al (US 2013/0243331) in view of NIELSEN (US 2016/0379074).
Claim 7, similarly claim 16:
NODA et al teaches all the subject matter above, but not the following which is taught by NIELSEN (US 2016/0379074):
determining whether input video frames are color images (starting 0366 teaches captured color images); and
when the video frames are the color images, converting the color images into grayscale images (starting 0366 teaches convert color to greyscale image).
NODA et al and NIELSEN are both in the field of image analysis especially tracking object rotation direction in image streams/video such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify NODA et al by NIELSEN to covert color to grayscale image for purpose of FFC detection (foreground feature cluster) as taught by NIELSEN in paragraph 0012.
Regarding claim 16 is address by paragraph 0524 teaches CPU and paragraph 0530 teaches devices/systems.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jepson et al (US 2003/0219146) teaches Visual motion analysis method for detecting arbitrary numbers of moving objects in image sequences
Hildreth (US 2008/0166022) teaches Manipulation Of Virtual Objects Using Enhanced Interactive System
Kurata (US 8,446,957) teaches Image processing apparatus and method using extended affine transformations for motion estimation
NODA et al (US 2013/0243331) teaches INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND PROGRAM
NIELSEN et al (US 2016/0379074) teaches SYSTEM AND A METHOD FOR TRACKING MOBILE OBJECTS USING CAMERAS AND TAG DEVICES



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571) 272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663